Citation Nr: 1548086	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for high blood pressure.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO denied service connection for asbestosis, right and left knee disabilities, sleep apnea, and high blood pressure.  In June 2012, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in January 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

The Board notes that, although the Veteran's substantive appeal was untimely, the RO accepted it as timely, as noted in a May 2014 statement, because the Veteran's attorney noted that a copy of the SOC was not received immediately.

In his December 2013 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In August 2014, the Veteran was sent a letter informing him that a hearing had been scheduled for September 2014; however, the Veteran failed to appear.  As he has provided neither good cause for failing to appear, nor has requested rescheduling of the hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board's decision on the claim for service connection for asbestosis is set forth below.  The claims of service connection for right and left  knee disabilities, sleep apnea and high blood pressure are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran does not currently have, and at no point pertinent to his September 2011 claim has had, asbestosis or any other lung disability.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in October 2011, sent prior to the initial unfavorable decision issued in April 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

In this regard, service treatment records as well as post-service VA and private treatment records were obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his attorney, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim for service connection for asbestosis.  However, as explained in more detail below, the evidence currently of record provides a sufficient basis for adjudication of this claim, and, given the facts presented,  no medical examination or opinion is required.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Service Connection for Asbestosis

The Veteran contends that he has asbestosis as a result of exposure to asbestos while serving aboard the U.S.S. Mitchell off the coast of Korea and while stationed at Fort Campbell in Kentucky.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considered asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, Part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos.  

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in shipyard workers, insulation workers, and pipe product installers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for asbestosis is not warranted.

The Veteran's service personnel records document his service in Korea from February 1964 to March 1965 and his being stationed at Fort Campbell, as alleged.  Although, in this case, the RO has not completed full development with respect to the Veteran's alleged in-service asbestos exposure, in this case, such is not necessary, as, fundamentally the Veteran is not shown to have a current disability of asbestosis or any other lung disability.  

The Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In this regard, in his June 2012 NOD, the Veteran reported being diagnosed with asbestosis.  Importantly, however, VA and private treatment records currently associated with the electronic claims file are devoid of any reference to complaints, findings, or diagnoses with respect to asbestosis or other lung-related symptoms or disability.  Furthermore, despite the Veteran's reported diagnosis of asbestosis, , he has not  has not alleged any specific symptoms related thereto.  Notably, in an October 2011 letter, the Board specifically requested any information with respect to symptoms and treatment for asbestosis and exposure to asbestos during and since service.  The Veteran did not respond or provide any such information. Thus, competent, probative evidence does not support a finding that the Veteran has, or at any point pertinent to the current claim has had, asbestosis or other lung disability, as alleged.

As for the Veteran's own assertions, the Board points out that his unsupported statement as to what a medical professional purportedly told him does not constitute competent medical evidence of a current disability for service connection purposes.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995)),   Moreover, the Veteran is not competent to provide probative evidence of the currently claimed disability on the basis of his own lay assertions, alone.

The matter of diagnosis of the disability here at issue is a complex medical matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Here, the matters of whether the Veteran has a current diagnosis of asbestosis or other chronic lung disability-and, if so, whether any such disability is related to service-are  not matters within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter of current disability upon which this claim turns.  Hence, the lay assertions in this regard have no probative value.  

As a final point, the Board notes acknowledges that, while no VA examination has not been arranged or a medical opinion obtained  in connection with this claim, no such examination or medical opinion is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the requirements to obtain a VA medical examination or opinion because, fundamentally, there is no competent evidence of the currently claimed disability-or even lay assertions as to persistent or recurrent symptoms of disability-even though the Veteran has been advised of the need to submit competent medical evidence indicating that he has a current disability and suggesting a link between such disability and his military service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As noted, the VA and private medical evidence of record simply does not document any findings or diagnosis pertaining to asbestosis or other lung disability, and the Veteran has not alleged any symptoms related thereto. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110 ; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence does not indicate that the Veteran has the claimed lung disability for which service connection is sought, there can be no valid claim for service connection for the claimed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Consequently, and, notwithstanding any in-service asbestos exposure, as alleged, the claim for service connection must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.  As such, the other requirements for service connection-in-service injury, disease or event, and medical nexus between such and the current disability-are not reached, and need not be addressed.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the current disability requirement for the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for asbestosis is denied.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the Veteran's right and left knee disabilities, the Board finds that the current record does not clearly address diagnosis and etiology pertaining to the knees.   In this regard, the Veteran underwent a VA examination in January 2012.  The VA examiner opined that there was no indication that the Veteran's bilateral knee pain had any connection to the injury to his right knee noted in service.  The examiner further noted that it was much more likely that the Veteran's current knee pain is associated with his weight.  

The Board finds that the VA examiner did not sufficiently discuss the Veteran's statements of knee pain since he left service, for which he had to take over-the-counter medications.  Furthermore, while the VA examiner noted that the Veteran had twenty jumps in service as a parachutist, the examiner did not discuss the effect, if any, such had on the Veteran's bilateral knees.  

Under these circumstances, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claims for service connection for right and left  knee disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, supra..   

With respect to the Veteran's sleep apnea, a January 2009 private sleep study culminated in a diagnosis of sleep apnea with hypersomnia.  In his June 2012 NOD, the Veteran reported difficulty with sleeping while in service.  He reported feeling tired upon waking in the mornings and often oversleeping, which resulted in his getting into trouble.  

Under these circumstances, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim for service connection for sleep apnea.  Id.  

Finally, with respect to the Veteran's claimed high blood pressure, VA treatment records dated in May 2014 noted a history of hypertension.  The Veteran reported in his June 2012 NOD that he took salt pills after training while in service.  He reported that since that time, his blood pressure has been elevated, requiring medication to control.  

Under these circumstances, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim for service connection for high blood pressure.  Id.  

Therefore, the AOJ should arrange for the Veteran to undergo appropriate VA examinations for his  knees,  sleep apnea and high blood pressure.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655( (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain associate with the claims file  all outstanding, pertinent records.

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania dated through May 2014.  Thus, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Lebanon VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since May 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

In this regard, VA treatment record dated in September 2008 note treatment from a private family doctor.  In August 2013, a VA treatment note references treatment of the Veteran's left knee from Tristan Associates.  Thus, the AOJ should specifically request information and authorization  or evidence with respect to treatment from these sources.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lebanon VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include private treatment records from Tristan Associates and the Veteran's family physician.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right and left knees by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each knee, the examiner should clearly indicate all disability(ies) underlying the Veteran's complaints of pain present currently, or present at any point pertinent to the current claims (even if currently asymptomatic or resolved). 
t

Then, for each such diagnosed disability, the examiner should  provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had onset during, or are otherwise medically related to, the Veteran's military service, to include the Jeep accident noted in his service treatment records, as well as his twenty jumps as a parachutist.

In addressing the above,  the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to nature, onset and continuity of symptoms (in particular,  his assertions that he has experienced knee pain and taken over-the-counter medication for such pain since service).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep disorders examination by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the Veteran's diagnosed sleep apnea, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is medically-related to his military service-to include  alleged oversleeping and feeling tired in service.  

In addressing the above,  the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination in connection with his  high blood pressure claim by an appropriate physician.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must clearly indicate whether the Veteran has, or at any point pertinent to the September 2011 claim has had, hypertension or any other disorder associated with high blood pressure.  

If so, the  examiner should t provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had onset during, or are otherwise medically related to, the Veteran's military service, to include the Veteran's assertions of taking salt pills after training.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include that added to the claims file since the last adjudication) and legal authority.   

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


